Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Brean on November 4, 2021.

The application has been amended as follows: 
Claim 2 is amended as follows:
2. 	The device of claim 1 wherein: 
Claim 6 is amended as follows:
6. 	The device of claim 1 wherein: 
Claim 15 is amended as follows:
15. 	The non-transitory storage medium of claim 11, wherein the method further comprises: -6- calculating one or more respiratory system variables including at least respiratory muscle pressure as a function of time based on a measured airway pressure and airway air flow; and wherein the detection of the patient-ventilator dyssynchrony does not use the calculated respiratory muscle pressure as a function of time.
Claim 27 is amended as follows:
27. 	The device of claim 4, wherein: 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the particular mechanical ventilator of claim 1, in particular: wherein the at least one microprocessor is programmed to analyze airway pressure airway pressure measured by the airway pressure sensor to detect the 
The prior art of record does not disclose the particular mechanical ventilator of claim 4, in particular: the at least one microprocessor programmed to: analyze airway pressure measured by the airway pressure sensor to detect a spontaneous respiration anomaly in response to respiratory muscle pressure as a function of time generated by a patient on the mechanical ventilator, the spontaneous respiration anomaly comprising active exhalation detected as downward slope of the airway pressure following the mechanical ventilator cycling off which is larger than a threshold value.
The prior art of record does not disclose the invention of claim 11, in particular: the one or more microprocessors identifying a type of patient-ventilator dyssynchrony based on position of the double peak respective to the time of ventilator cycling off.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785